Exhibit 10.3


EXECUTION COPY


AMENDMENT
TO
EMPLOYMENT AGREEMENT


This amendment (“Amendment”) dated as of October 11, 2016, shall amend the
employment agreement ("Employment Agreement") by and between Discovery
Communications, LLC ("Company") and Adria Alpert Romm ("Executive").


WHEREAS, Executive and the Company previously entered into the Employment
Agreement, which sets forth the terms and conditions of Executive’s employment
with the Company;


WHEREAS, Executive and the Company now desire to enter into this Amendment to
the Employment Agreement in order to extend the term and make certain other
changes;


NOW THEREFORE, in consideration of the mutual promises and covenants set forth
in this Amendment, the parties hereby agree to amend the Employment Agreement as
follows:


1.
Term:


a.
In Section II (A), the reference to “December 31, 2017” shall be replaced with
“December 31, 2018.”


b.
Section II(B) shall be replaced in its entirety by:



“The Term of Employment may not be extended unless by mutual agreement of
Company and Executive as to all of the materials terms and conditions of the e
extension. In the event the parties do not agree to extend the term, this
Agreement shall expire and the Term of Employment shall end on December 31,
2018. Executive’s separation as of December 31, 2018, shall be considered a
voluntary “Retirement” for purposes of Company’s plans and programs, including
the Stock Plan.” Notwithstanding the foregoing, if there is a “Change in
Control” (as defined in the award agreements that document Executive’s 2016
annual equity awards), on or before December 31, 2018, and Company does not
offer Executive a renewal or extension of this Agreement by at least one (1)
year beyond December 31, 2018, Executive’s separation at the end of the term
shall be considered an involuntary termination without “Cause” and Executive
shall be eligible for a Severance Payment pursuant to Section IV(D)(2), below.”


2.
Equity Program. The following sentence is added at the end of Section III(D):



“Executive shall be considered for annual equity awards in 2017 and 2018,
consistent with the process as applied to other similarly-situated senior
executives, except that the awards made to Executive in 2017 and 2018 shall be
entirely in the form of nonqualified stock options.”


3.
Restrictive Covenants: The definition of “Competitive Services” in Section VI(A)
is hereby replaced with the following:



“Any business activities involving nonfiction, scripted, sports, lifestyle, or
general entertainment television (whether in cable, broadcast, free to air, or
any other distribution method), or business activities otherwise competitive
with any area of the Company for which Executive had direct and material
management responsibilities during the three years prior to the termination date
(“Competitive Services”).”


4.
Effect on Employment Agreement: Except with respect to the subject matters
covered herein, this Amendment does not otherwise amend, supplement, modify, or
terminate the Employment Agreement, which remains in full force and effect.





IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date set forth above.




EXECUTIVE:                            DATE:




/s/ Adria Alpert Romm                        10/10/2016            
Adria Alpert Romm










DISCOVERY COMMUNICATIONS, LLC            DATE






/s/ Bruce Campbell                            10/11/2016            


Name: Bruce Campbell                    


Title: Chief Development, Distribution and Legal Officer    




    